Exhibit 23.1 CONSENT OF INDEPENDENTREGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC.: We consent to incorporation by reference in the Registration Statement on Amendment No. 2 to Form S-1 to be filed on behalf of Green Energy Management Services Holdings, Inc. of our report dated May 20, 2010 relating to the financial statements of Southside Electric, Inc. (subsequently Green Energy Management Services, Inc.) as of December 31, 2009 and 2008. /s / Hannis T. Bourgeois, LLP HANNIS T. BOURGEOIS, LLP Baton Rouge, Louisiana November 24, 2010
